       Case 2:21-mc-00147-SWS Document 16 Filed 08/20/21 Page 1 of 1



                                                                            V..S.   j iJo i Ci- 'Ji-iT
                                                                                     L/l' .. l ij;',!.; —


                       IN THE UNITED STATES DISTRICT COURT                          ^0 ftH 10- 39
                             FOR THE DISTRICT OF WYOMING

WEIHAI TEXTILE GROUP IMPORT & EXPORT
CO., LTD.,

               Petitioner,

       V.                                                    Civil Action No. 2:21-mc-00147-
                                                             SWS
ERUPTION HOLDINGS,INC.,

               Respondent.

   ORDER GRANTING PETITIONER'S MOTION FOR EXTENSION OF TIME TO
                                OPPOSE(FIRST REOUEST)

       Having come before the Court upon Petitioner's Motionfor Extension ofTime to

Respond (First Request), and finding good cause to grant the same, it is hereby ordered as

follows:


       1. Petitioner's motion is granted,

       2. Petitioner shall have through the end of the day on September 10, 2021, to file an

            opposition to Respondent's Motion to Set Aside or Refuse Arbitral Award, with the

            Court.




                       ./
       Dated this        day of August, 2021.




                                            wntScott w.skavdahl
                                             United States District Judge
